EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic correspondence on March 9, 2022 and a corresponding email correspondence on March 9, 2022 with Michael Silliman.

The application has been amended as follows:
In the Title
	A METHOD AND SYSTEM FOR A FULFILLMENT CENTER AND RETAIL STORE FULFILLMENT OF RETAIL ORDERS

In the Claims
1.	(Currently Amended) A method, comprising:
receiving from a smartphone or a cellular phone, using a central order management system, data related to an order of a plurality of retail items for pick-up or delivery, wherein the data is packaged in a first data structure sent from the smartphone or the cellular phone, and wherein the first data structure 
parsing, using the central order management system, the data packaged in the first data structure into a second data structure by creating one or more order records comprising customer-related data, store-related data associated with a second retail store, and at least one of 
storing, using the central order management system, the parsed data in the order database;
automatically selecting for each retail item in the order, using the central order management system, a preferred source location from which to source the retail item, the preferred source location being selected from the group consisting of: a fulfillment center, a first retail store located adjacent the fulfillment center, and the second retail store, wherein the second retail store is located remote from both the fulfillment center and the first retail store, and wherein automatically selecting the preferred source location for each retail item in the first order comprises: 
	retrieving, using the central order management system, item-related data for the retail item from one or more item databases associated with the central order management system, wherein the item-related data comprises at least one of item size, item weight, or item temperature for the retail item;
retrieving, using the central order management system, item inventory availability for the retail item at the fulfillment center, the first retail store store 
determining, using the central order management system, whether the retail item is undesirable or unsafe to transport between source locations based, at least in part, on at least one of item size, item weight, or item temperature; 

	selecting, using the central order management system, the preferred source location to be the second retail store 
	selecting, using the central order management system, the preferred source location to be the first retail store in response to determining that the retail item is not available at the fulfillment center, it is desirable and safe to transport the retail item between different source locations, and the retail item is available at the first retail store; and
	selecting, using the central order management system, the preferred source location to be the second retail store in response to determining that the retail item is both not available at the fulfillment center and not available at the first retail store;
preparing a first portion of the order at the fulfillment center, the first portion of the order including the retail items for which the fulfillment center is selected as the preferred source location;
preparing a second portion of the order at the first retail store, the second portion of the order including the retail items for which the first retail store is selected as the preferred source location;
preparing a third portion of the order at the second retail store, the third portion of the order including the retail items for which the second retail store is selected as the preferred source location;

assembling the order comprising the first portion, the second portion, and the third portion at the second retail store, wherein for at least one retail item in the order, the retail item is available at two or more of the fulfillment center, the first retail store, and the second retail store.

3.	(Currently Amended)  A method permitting fulfillment of one or more orders without limiting retail items selected in the orders to a common subset of retail items that are available from both a first retail store and a second retail store, comprising:
receiving from a smartphone or a cellular phone, using a central order management system, data related to a first order of a plurality of retail items for pick-up or delivery, wherein the data is packaged in a first data structure sent from the smartphone or the cellular phone, and wherein the first data structure 
parsing, using the central order management system, the data packaged in the first data structure into a second data structure by creating one or more order records comprising customer-related data, store-related data associated with a second retail store, and at least one of the plurality of retail items, wherein the second data structure is suitable for storage in the order database; 
storing, using the central order management system, the parsed data in [[an]] the order database;
automatically selecting, for each retail item in the first order, using the central order management system, a preferred source location from which to source the retail item, the , wherein the first retail store , wherein the second retail store and wherein automatically selecting the preferred source location for each retail item in the first order comprises: 
	determining, using the central order management system, an amount of time remaining until the delivery time or pick-up time associated with the first order;
	determining, using the central order management system, a predetermined threshold based, at least in part, on the amount of time needed to prepare and deliver the retail item from the fulfillment center and the first retail store to the second retail store;
	selecting, using the central order management system, the preferred source location to be the fulfillment center in response to determining that the retail item is available at the fulfillment center; and
	selecting, using the central order management system, the preferred source location to be the second retail store in response to determining that the amount of time remaining is less than the predetermined threshold and that the retail item is not available at the fulfillment center;
automatically generating, using one or more order processing servers, one or more tasks associated with preparing a first portion of the first order including the retail items for which the fulfillment center is selected as the preferred source location;
automatically generating, using the one or more order processing servers, one or more tasks associated with preparing a second portion of the first order including the retail items for which the first retail store is selected as the preferred source location;

automatically generating, using the one or more order processing servers, one or more tasks associated with combining the first and second portions of the first order and loading the combined first and second portions of the first order onto a transportation vehicle for transfer to the second retail store; 
automatically generating, using the one or more order processing servers, one or more tasks associated with assembling the first order comprising the first portion, the second portion, and the third portion at the second retail store; and
performing one or more of the tasks generated using the one or more order processing servers, wherein for at least one retail item in the first order, the retail item is available two or more of the fulfillment center, the first retail store, and the second retail store.

19.	(Currently Amended) A system, comprising:
a fulfillment center;
a first retail store located adjacent the fulfillment center;
a second retail store located remote from both the fulfillment center and the first retail store; 
a central order management system comprising a first processor and a first memory device coupled to the first processor, the first memory device comprising instructions executable by the first processor that, when executed, cause the first processor of the central order management system to:
, from a smartphone or a cellular phone, data related to an order of a plurality of retail items for pick-up or delivery, wherein the data is packaged in a first data structure sent from the smartphone or the cellular phone, and wherein the first data structure 
	parse, using the central order management system, the data packaged in the first data structure into a second data structure by creating one or more order records comprising customer-related data, store-related data associated with [[a]] the second retail store, and at least one of the plurality of retail items, wherein the second data structure is suitable for storage in the order database; 
store, using the central order management system, the parsed data in the order database;
automatically select, for each retail item in the order, a preferred source location from which to source the retail item, the preferred source location being selected from the group consisting of: the fulfillment center, the first retail store, and the second retail store, wherein the instructions that cause the first processor to automatically select the preferred source location for each retail item in the first order includes instructions that, when executed, cause the first processor to: 
	retrieve, using the central order management system, item-related data for the retail item from one or more item databases associated with the central order management system, wherein the item-related data comprises at least one of item size, item weight, or item temperature for the retail item;
retrieve, using the central order management system, item inventory availability for the retail item at the fulfillment center, the first retail store store 
determine whether the retail item is undesirable or unsafe to transport between source locations based, at least in part, on at least one of item size, item weight, or item temperature; 
	determine whether the retail item is available at the fulfillment center, the first retail store store 
	select the preferred source location to be the fulfillment center in response to determining that the retail item is available at the fulfillment center;
	select the preferred source location to be the second retail store 
	select the preferred source location to be the first retail store in response to determining that the retail item is not available at the fulfillment center, it is desirable and safe to transport the retail item between different source locations, and the retail item is available at the first retail store; and
	select the preferred source location to be the second retail store in response to determining that the retail item is both not available at the fulfillment center and not available at the first retail store, wherein for at least one retail item in the order, the retail item is available at two or more of the fulfillment center, the first retail store, and the second retail store; and
one or more order processing servers comprising a second processor and a second memory device coupled to the second processor, the second memory device comprising second processor that, when executed, cause the second processor of the one or more order processing servers to:
	automatically generate one or more tasks associated with preparing, at the fulfillment center, a first portion of the order including the retail items for which the fulfillment center is selected as the preferred source location;
	automatically generate one or more tasks associated with preparing, at the first retail store, a second portion of the order including the retail items for which the first retail store is selected as the preferred source location;
	automatically generate one or more tasks associated with preparing, at the second retail store, a third portion of the order including the retail items for which the second retail store is selected as the preferred source location;
	automatically generate one or more tasks associated with combining the first and second portions of the order and loading the combined first and second portions of the order onto a transportation vehicle for transfer to the second retail store; and
	automatically generate one or more tasks associated with assembling the order comprising the first portion, the second portion, and the third portion at the second retail store.

22. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the rejections under 35 U.S.C. §101, the amended claims are integrated into a practical application pursuant Applicant’s amendments and arguments, specifically the data 

Regarding the rejections under 35 U.S.C. §112, the rejections have been overcome pursuant Amendment’s amendments.

The following is the Examiner's statement of reasons of allowance over the prior art:

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention.

Claims 1-2 are allowable as follows:
The most relevant prior art made of record includes Mattingly et al. (US 2018/0060943 A1), Whitney et al. (US 2020/0320470 A1), Knapp et al. (US 2015/0269521 A1), and Natarajan et al. (US 2017/0132393 A1). Mattingly teaches receiving from a smartphone or a cellular phone, using a central order management system, data related to an order of a plurality of retail items for pick-up or delivery, wherein the data is sent from the smartphone or the cellular phone (Mattingly, see at least: [0169], [0156] and [0171]); automatically selecting for each retail item 
Whitney teaches wherein the data is packaged in a first data structure sent from the smartphone or the cellular phone, and wherein the first data structure is not suitable for storage in an order database (Whitney, see at least: [0048], [0076] and [0083]); parsing, using the central order management system, the data packaged in the first data structure into a second data structure, wherein the second data structure is suitable for storage in the order database (Whitney, see at least: [0076] and [0083]); and storing, using the central order management system, the parsed data in the order database (Whitney, see at least: [0076] and [0083]).
Knapp teaches determining, using the central order management system, whether the retail item is undesirable or unsafe to transport between source locations based, at least in part, on at least one of item size, item weight, or item temperature (Knapp, see at least: [0102] and [0062]); and selecting, using the central order management system, the preferred source location 
Natarajan teaches loading a combined first and second portions of the order onto a transportation vehicle for transportation to the second retail store (Natarajan, see at least: [0059], [0060], and [0019]); and assembling the order comprising the first portion, the second portion, and the third portion at the second retail store (Natarajan, see at least: [0059] and [0072]).

Mattingly, Whitney, Knapp, and Natarajan however, do not teach or suggest, alone or in combination the claimed invention. Examiner emphasizes that the prior art/additional art would only be combined and deemed obvious based on knowledge gleaned from the applicant’s disclosure. Such a reconstruction is improper (i.e. hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not 

Claims 3-4 and 6-18 are allowable as follows:
The most relevant prior art made of record includes Mattingly et al. (US 2018/0060943 A1), Whitney et al. (US 2020/0320470 A1), Herman et al. (US 2020/0217683 A1), and Natarajan et al. (US 2017/0132393 A1). Mattingly taches receiving from a smartphone or a cellular phone, using a central order management system, data related to a first order of a plurality of retail items for pick-up or delivery, wherein the data is sent from the smartphone or the cellular phone (Mattingly, see at least: [0169], [0156] and [0171]); automatically selecting, for each retail item in the first order, using the central order management system, a preferred source location from which to source the retail item, the preferred source location being selected from the group consisting of: a fulfillment center, the first retail store, wherein the first retail store is located adjacent the fulfillment center, and the second retail store, wherein the second retail store is located remote from both the fulfillment center and the first retail store (Mattingly, see at least: [0175], [0171], and [0177]), and wherein automatically selecting the preferred source location for each retail item in the first order comprises: selecting, using the central order management system, the preferred source location to be the fulfillment center in response to determining that the retail item is available at the fulfillment center (Mattingly, see at least: [0173]); and selecting, using the central order management system, the preferred source location to be the second retail store in response to determining that the retail item is not available at the fulfillment center (Mattingly, see at least: [0173] and [0177]); automatically generating, using one or more order processing servers, one or more tasks associated with preparing a first portion 
Whitney teaches wherein the data is packaged in a first data structure sent from the smartphone or the cellular phone, and wherein the first data structure is not suitable for storage in an order database (Whitney, see at least: [0048], [0076] and [0083]); parsing, using the central order management system, the data packaged in the first data structure into a second data structure, wherein the second data structure is suitable for storage in the order database (Whitney, see at least: [0076] and [0083]); and storing, using the central order management system, the parsed data in the order database (Whitney, see at least: [0076] and [0083]).

Natarajan teaches loading a combined first and second portions of the order onto a transportation vehicle for transportation to the second retail store (Natarajan, see at least: [0059], [0060], and [0019]); and automatically generating, using the one or more order processing servers, one or more tasks associated with assembling the first order comprising the first portion, the second portion, and the third portion at the second retail store (Natarajan, see at least: [0059], [0072], and [0056]).

Mattingly, Whitney, Herman, and Natarajan however, do not teach or suggest, alone or in combination the claimed invention. Examiner emphasizes that the prior art/additional art would only be combined and deemed obvious based on knowledge gleaned from the applicant’s disclosure. Such a reconstruction is improper (i.e. hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale 
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Claims 19-20 are allowable as follows:
The most relevant prior art made of record includes Mattingly et al. (US 2018/0060943 A1), Whitney et al. (US 2020/0320470 A1), Knapp et al. (US 2015/0269521 A1), and Natarajan et al. (US 2017/0132393 A1). Mattingly teaches a fulfillment center (Mattingly, see at least: [0175]); a first retail store located adjacent the fulfillment center (Mattingly, see at least: [0171]); a second retail store located remote from both the fulfillment center and the first retail store (Mattingly, see at least: [0177]); a central order management system comprising a first processor and a first memory device coupled to the processor, the first memory device comprising instructions executable by the first processor that, when executed (Mattingly, see at least: [0171] and [0172]), cause the first processor of the central order management system to: receive from a smartphone or a cellular phone data related to an order of a plurality of retail items for pick-up or delivery, wherein the data is sent from the smartphone or the cellular phone (Mattingly, see at least: [0169], [0156] and [0171]); and automatically select, for each retail item in the order, a 
Whitney teaches wherein the data is packaged in a first data structure sent from the smartphone or the cellular phone, and wherein the first data structure is not suitable for storage in an order database (Whitney, see at least: [0048], [0076] and [0083]); parse, using the central order management system, the data packaged in the first data structure into a second data structure, wherein the second data structure is suitable for storage in the order database (Whitney, see at least: [0076] and [0083]); and storing, using the central order management system, the parsed data in the order database (Whitney, see at least: [0076] and [0083]).

Natarajan teaches loading a combined first and second portions of the order onto a transportation vehicle for transportation to the second retail store (Natarajan, see at least: [0059], [0060], and [0019]); and automatically generating one or more tasks associated with assembling the order comprising the first portion, the second portion, and the third portion at the second retail store (Natarajan, see at least: [0059] and [0072]).

Mattingly, Whitney, Knapp, and Natarajan however, do not teach or suggest, alone or in combination the claimed invention. Examiner emphasizes that the prior art/additional art would only be combined and deemed obvious based on knowledge gleaned from the applicant’s disclosure. Such a reconstruction is improper (i.e. hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features 
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Cited NPL reference U (cited 11/03/2021 and 3/10/2022 in PTO-892) teaches an order fulfillment technology and proprietary transportation routing system that helps achieve accuracy and efficiency in picking, packing and delivering grocery orders, but does not teach or suggest alone or in combination the claimed invention.

Cited NPL reference V (cited 11/03/2021 and 3/10/2022 in PTO-892) teaches stores turning store locations into “nodes” in a broader distribution network including storage warehouses and specific centers for online orders, but does not teach or suggest alone or in combination the claimed invention.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Malecha et al. (US 2019/0347606 A1) teaches generating inventory adjustment requests to achieve the optimal inventory balance across each of a plurality of locations for each of a plurality of inventory items.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein  can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ARIELLE E WEINER/            Examiner, Art Unit 3684        

/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625